DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

 Withdrawn Rejections:
Applicant's amendments, declaration and arguments filed on 11/15/2021 together with the examiner’s amendment are sufficient to overcome all previous objections and or rejections.  All rejection and/or objection are herein withdrawn.
The elected species is allowable, and the examination extends to other species, thus, claim 21 is rejoined for examination.
 Claim 1 is allowable. The restriction requirement between group I and III, as set forth in the Office action mailed on 0917/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-3, 7, 11, 15, 19, 21, 23, 29-32, 34, 36-37, 41, 46-47 and 50 are pending; claims 1-3, 7, 11, 15, 19, 21, 23, 29 and 47 are under examination.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with S. Reid Long on 12/22/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, line 6, delete “”or –(CRaRb)C(O)Y1; wherein: Y1 is amino, hydroxy, alkoxy(C≤8), substituted alkoxy(C≤8), and Ra and Rb are each indecently the side chain of a canonical amino acid;”.
Claim 2, line 6, delete “”or –(CRaRb)C(O)Y1; wherein: Y1 is amino, hydroxy, alkoxy(C≤8), substituted alkoxy(C≤8), and Ra and Rb are each indecently the side chain of a canonical amino acid;”.
Claims 30-32, 34, 36-37, 41, 46 and 50; claims 30-32, 34, 36-37, 41, 46 and 50 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the examiner’s amendment narrows down the scope of applicant’s claimed invention, so the unexpected results are commensurate with the scope of claimed invention, thus, applicant’s invention is novel and not obvious. Since there is no other outstanding issue remaining, claims 1-3, 7, 11, 15, 19, 21, 23, 29 and 47 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 7, 11, 15, 19, 21, 23, 29 and 47 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613